Citation Nr: 1743586	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from June 1955 to May 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a rating in excess of 70 percent for bilateral hearing loss.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period considered in this appeal, the Veteran's bilateral hearing loss has been manifested by auditory acuity no higher (worse) than level VIII in the right ear and level XI in the left ear.  


CONCLUSION OF LAW

A rating in excess of 70 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received VCAA-compliant notice on this claim in a May 2013 letter.

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c). The Veteran was afforded the opportunity for a hearing but declined.  Further, the RO has obtained the Veteran's pertinent treatment records from VA.  The Veteran has submitted private records from Charleston Ear, Nose, and Throat Associates; he has not identified any other records pertinent to the issue on appeal.  

VA has arranged for the Veteran to undergo compensation examinations in June 2013 and January 2017.  The reports of these examinations contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the hearing disability under governing rating criteria; therefore, they are adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  There is nothing in the record to suggest a material change in the claimed disability after the last VA examination so as to warrant yet another examination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claim, VA's duty to assist is met. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing loss range from 0 percent, i.e., noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness, which are based on a combination of the percent of speech discrimination and the puretone threshold average, or only on the puretone threshold average, for each ear.  38 C.F.R. § 4.85, including Tables VI and VIa.  A disability rating is determined by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85, including Table VII.  For example, a 70 percent rating requires evidence that the Veteran's auditory acuity level in one ear was level VIII while the other ear was level XI (or, alternatively, a combination of levels IX and X); a 80 percent rating would require a combination of levels IX and XI (or, alternatively, a combination of levels X and X); a 90 percent rating would require a combination of levels X and XI; and a 100 percent rating would require a combination of levels XI and XI.  See Table VII, 38 C.F.R. § 4.85.  

Relative to "exceptional patterns of hearing impairment," as shown in this case, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral; each ear is evaluated separately.  38 C.F.R. § 4.86(a).  

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  [In his March 2017 statement of the case, the Veteran was furnished with the applicable governing criteria, to include the tables used to determine the numeric designations for hearing impairment in each ear based on speech discrimination scores and puretone threshold averages, or on puretone threshold averages alone, as well as the table used to determine a disability rating by combining the Roman numeral designations for hearing impairment of each ear.]  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's bilateral hearing loss is currently evaluated as 70 percent disabling under 38 C.F.R. § 4.85, Code 6100.  He seeks either a 90 percent or 100 percent rating.  

Historically, it is noted that an August 2008 rating decision granted service connection for bilateral hearing loss, assigning a 70 percent rating, effective in April 2007.  In February 2010, the Veteran filed a claim for a higher rating, alleging that his hearing acuity had worsened considerably over the past year.  In a March 2010 statement, he indicated that he was unable to watch television without the closed caption on, to go to the movies (as it was "all a mumble"), to talk with his wife without her being directly in front of him and talking slowly, to hear the phone or doorbell ring, to hear the dog when she wants to be let into the house, and to hear his small grandchildren when they ask him questions.  Following review of evaluation and treatment records, to include a March 2010 VA examination, a May 2010 rating decision denied his claim for a higher rating.  The Veteran appealed that decision, but he withdrew his appeal in a June 2011 statement, citing "red tape" as a factor.  

The present appeal began when the Veteran filed a claim for a higher rating in March 2013, asserting that his condition had worsened and that hearing aids were not helpful.  He noted that his quality of life had declined over the past three years, and that his struggle to read lips to understand what was being said was "frustrating."  He said he felt totally disabled, and was compelled to look people directly in the face during conversations to try and figure out what was being said.  

After the November 2013 rating decision denying a higher rating for bilateral hearing loss, the Veteran indicated in his notice of disagreement received in December 2013 that he felt a 100 percent rating was warranted.  He cited to gradual decibel loss figures obtained from VA examinations, and noted that speech discrimination scores could not be obtained due to language difficulties and his inability to understand the words, which sounded like "gibberish" to him.  He stated that his wife would repeat words to him five to six times before resorting to write it down for him to read.  He noted that over the years he has tried two different sets of hearing aids, neither of which helped him.  He described how limited his life had become due to his hearing impairment.  For example, when he let the dog outside, he was unable to hear her scratching to be let in again.  He could not have a conversation with his wife when they went out for dinner.  He was unable to understand his grandchildren when they talked to him.  He was unable to answer the phone, so his wife sent him text messages on his cell phone which vibrated when a message was received.  His wife had to attend all his medical appointments with him.  He tried to read lips, while looking directly at someone's face when he was being spoken to, and found it to be "extremely frustrating and depressing."    

In an April 2015 statement, the Veteran indicated that his hearing acuity became worse as time passed.  In his April 2017 substantive appeal statement perfecting his appeal to the Board, he indicated that an audiologist informed him that his left ear was "gone," and that his right ear would keep deteriorating.  He felt a 90 percent rating "would be fair at this point" with an eventual 100 percent rating in the future upon further decline in his right ear hearing acuity.  
 
Upon review of the pertinent records and application of the rating criteria to the evidence, the Board finds that the Veteran's bilateral hearing loss disability is properly rated 70 percent throughout the period under consideration (e.g., from up to one year prior to the receipt of his claim for a higher rating in March 2013).  In arriving at this determination, the Veteran's exceptional patterns of hearing impairment, under 38 C.F.R. § 4.86, have been considered, as will be discussed below.  

On June 2013 VA audiological examination, the audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 55, 95, 105, and 100, for an average of 89 in the right ear; and of 75, 100, 100, and 105, for an average of 95 in the left ear.  Speech recognition scores per Maryland CNC could not be tested because there were "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  The examiner specifically noted that the Veteran was reluctant to guess at words he was unsure of on the Maryland CNC list, frequently responding with "nothing," "I don't know," and "I don't understand."  Given such exceptional pattern of hearing impairment and the fact that only puretone threshold averages could be obtained, these VA audiometric findings reflect level VIII auditory acuity in the right ear and level IX auditory acuity in the left ear, according to Table VIa and 38 C.F.R. § 4.86(a).  Such numeric designations in combination correspond to a 50 percent rating under Table VII, Code 6100.  Regarding the functional impact of the Veteran's hearing loss on ordinary conditions of daily life including ability to work, the Veteran reported that he was unable to "go to the movies, to a play, in public, talk to people."  

Private medical records from Charleston Ear, Nose, and Throat Associates show that in June 2015 the Veteran's hearing acuity was evaluated.  The Veteran reported that he was fit with hearing aids by VA but did not use them due to lack of benefit.  He further reported that his hearing impairment has affected his ability to communicate with his wife, his ability to talk on the phone, and his quality of life.  An audiogram reflected mild sloping to profound sensorineural hearing loss in the right ear and moderate sloping to profound sensorineural hearing loss in the left ear.  Audiometric testing (by an audiologist), as depicted on a graph, revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 55, 90, 105, and 105, for an average of 88.75 in the right ear; and of 75, 100, 105, and 105, for an average of 96.25 in the left ear.  Speech recognition scores were recorded as 32 percent in each ear, but there is no indication that the speech discrimination test was conducted using the Maryland CNC list, which is a requirement in evaluating hearing impairment for VA purposes under 38 C.F.R. § 4.85.  (Another requirement is that the evaluation be conducted by a state-licensed audiologist, which is also not indicated but presumed in this case.)  Thus, the private speech recognition scores may not be relied upon.  (If they were reliable to use, the audiometric findings would have reflected level XI auditory acuity in each ear under Table VI of 38 C.F.R. § 4.85, which in combination would correspond to a 100 percent rating under Table VII, Code 6100.)  Given the exceptional pattern of hearing impairment and the fact that only the puretone threshold averages can be used in this circumstance, the audiometric findings reflect level VIII auditory acuity in the right ear and level IX auditory acuity in the left ear, according to Table VIa and 38 C.F.R. § 4.86(a).  Such numeric designations in combination correspond to a 50 percent rating under Table VII, Code 6100.  

On January 2017 VA audiological examination, the audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 50, 80, 100, and 105, for an average of 84 in the right ear; and of 65, 90, 105, and 105+, for an average of 91 in the left ear.  Speech recognition scores per Maryland CNC were 54 percent in the right ear and 12 percent in the left ear; the examiner stated that use of word recognition scores were appropriate for the Veteran.  Given the exceptional pattern of hearing impairment in the left ear (but, by a very minimal amount, not the right ear), the VA audiometric finding reflects level IX auditory acuity in the left ear, using Table VIa and 38 C.F.R. § 4.86(a); however, a higher auditory acuity level, namely, level XI, is obtained using Table VI under 38 C.F.R. § 4.85, based on a combination of puretone threshold average and the percent of speech discrimination.  See 38 C.F.R. § 4.86(a) (which states that the higher Roman numeral designation is to be used).  The VA audiometric findings also reflect level VIII auditory acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  Such numeric designations (VIII for the right ear and XI for the left ear) in combination correspond to a 70 percent rating under Table VII, Code 6100.  Regarding the functional impact of the Veteran's hearing loss on ordinary conditions of daily life including ability to work, the Veteran reported that he "can't hear very well.  My wife has to repeat herself."   

VA outpatient records show that the Veteran was very "hard of hearing" and had cerumen impaction from time to time in both ears that was removed.  (His wife was noted to accompany him on his clinic visits and spoke on his behalf when calls were made to the Veteran at home.)  The Veteran tried different bilateral hearing aids, which reportedly did not help him.  Audiological consult in September 2015 noted a sloping, mild to profound sensorineural hearing loss in both ears, left worse than right, with speech discrimination that was poor/fair in the right ear and poor in the left ear.  An October 2015 record indicates that audiologically, the Veteran was a candidate for a cochlear implant.  

As indicated above, on each audiogram the findings for VA purposes showed severe hearing impairment, but the findings were not so severe as to warrant a rating in excess of 70 percent under Tables VI, VIa, and VII under 38 C.F.R. §§ 4.85, 4.86(a).  In arriving at such a conclusion, the Board has considered all occasions where the record demonstrates an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86(a), specifically, pure tone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more.  The Board has also considered whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  However, the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated 70 percent throughout the entire period for consideration in this appeal, i.e., for the period of March 2012 to the present.

In conclusion, no clinical findings show that the Veteran's bilateral hearing loss met the schedular criteria for a rating in excess of 70 percent (although in some instances the findings came very close to meeting the criteria).  The preponderance of the evidence is against the claim for increase, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's statements to the effect that his hearing impairment is severe, requiring hearing aids (which he did not wear because they were not helpful), which supported a higher rating.  The Veteran is competent to report that he is having considerable trouble hearing at all, as he did on VA examinations and in various statements.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (competent lay evidence requires facts perceived through the five senses).  Nevertheless, he is not competent to establish by his observations that his hearing has worsened to a level requiring a rating in excess of 70 percent under Code 6100.  That is a medical determination reached with the assistance of regulation-mandated diagnostic studies.  Thus, the observations and opinions by laypersons cannot be found dispositive.

The Board acknowledges the Veteran's great frustration, particularly as expressed in various statements, with regard to his hearing impairment and his efforts to obtain a higher initial rating.  While the Board is sympathetic to the Veteran's assertions that he has immense difficulty hearing in all situations, even when having simple conversations with others such that he resorted to attempting to read lips, the fact remains that the VA rating criteria are definitive and provide for a precise and objective result based on audiometric test results.  His subjective report of difficulty hearing under all circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule. 

The Veteran and his representative have not raised any other issues, and no other issues are reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful to the Veteran for his military service, and regrets that a more favorable outcome could not be reached.  


ORDER

The appeal seeking a rating in excess of 70 percent for bilateral hearing loss is denied.  



____________________________________________
MARJORIE A. AUER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


